

SUBSCRIPTION AGREEMENT




Players Network
4620 Polaris Avenue
Las Vegas, Nevada 89103


Gentlemen:


The undersigned understands that Players Network, a Nevada corporation (the
"Company"), is offering for sale shares of its common stock, par value $.001 per
share ("Shares"), pursuant to a private placement memorandum (the "Memorandum")
furnished with this Agreement, all as more particularly described and set forth
in the Memorandum. The undersigned further understands that the offering is
being made without registration of the Shares under the Securities Act of 1933,
as amended (the "Securities Act"). Unless otherwise indicated, undefined
capitalized terms used herein shall have the meanings set forth in the
Memorandum.


1. Subscription. Subject to the terms and conditions hereof and the provisions
of the Memorandum, the undersigned hereby irrevocably subscribes for 750,000
Shares at a price of $.20 per Share, which is payable as described in Section 3
hereof. The minimum number of Shares is -0-; provided, however, that the Company
reserves the right to accept subscriptions for less than this number.


2. Acceptance of Subscription and Issuance of the Share. It is understood and
agreed that the Company shall have the right to accept or reject this
subscription in its sole discretion. Notwithstanding anything in this Agreement
to the contrary, the Company shall have no obligation to issue any Shares to any
person who is a resident of a jurisdiction in which the issuance of Shares to
him would constitute a violation of the securities, "blue sky" or other similar
laws of such jurisdiction (collectively referred to as the "State Securities
laws").


3. Payment for the Shares. Upon execution of this Agreement by a duly authorized
officer of the Company, the Company shall deliver certificates representing the
Shares purchased to the undersigned, upon receipt from the undersigned of the
amount payable by bank or certified check for the Shares to be purchased.


4. Representations and Warranties of the Company. The Company represents and
warrants that:


(a) the Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, and has the requisite corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder;


(b) the execution, delivery and performance of this Agreement, and the
execution, issuance, sale and delivery of the certificate representing the
Shares have been duly authorized by all necessary corporate action on the part
of the Company; and


(c) the Shares, when issued against delivery of the requisite consideration
therefor, will be legally and validly issued, fully paid and non-assessable.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Representations and Warranties of the Undersigned. The undersigned hereby
represents and warrants to the Company and to each officer, director,
controlling person and agent of the Company that:


(a) General:


(i) The undersigned has all requisite authority to enter into this Agreement and
to perform all the obligations required to be performed by the undersigned
hereunder.


(ii) Neither the Company nor any person acting on behalf of the Company has
offered or sold any Shares to the undersigned by means of any form of general
solicitation or general advertising. The undersigned has not received, paid or
given, directly or indirectly, any commission or remuneration for or on account
of any sale, or the solicitation of any sale, of any Shares.


(iii) The undersigned has received no representations from the Company or from
employees or agents of the Company other than those contained herein. In the
decision to invest in the Shares, the undersigned has relied solely upon a
review of the reports of the Company on file with the Securities Exchange
Commission (the "Commission") and on the answers to such questions raised by the
undersigned concerning the transaction.


(b) Information Concerning the Company:


(i) The undersigned is familiar with the business and financial condition,
properties, operations and prospects of the Company.


(ii) The undersigned has been given full access to all material information
concerning the condition, properties, operations and prospects of the Company.
Among other things, the undersigned has received and examined the Memorandum,
the Company's Annual Report on Form 10-KSB for the Company's last fiscal year
and all Quarterly Reports on Form 10-QSB subsequent to the end of such fiscal
year. The undersigned has had an opportunity to ask questions of, and to receive
information from, the Company and persons acting on its behalf concerning the
terms and conditions of the undersigned's investment in the Shares, and to
obtain any additional information necessary to verify the accuracy of the
information and data received by the undersigned. The undersigned is satisfied
that there is no material information concerning the condition, properties,
operations and prospects of the Company, of which the undersigned is unaware.
 
 
2

--------------------------------------------------------------------------------

 
 
(iii) The undersigned has made such independent investigation of the Company,
its management and related matters as the undersigned deemed to be necessary or
advisable in connection with this investment; and the undersigned has received
all information and data that the undersigned believes to be necessary in order
to reach an informed decision as to the advisability of investing in the Shares.


(iv) The undersigned understands that the purchase of the Shares involves
various risks, including those outlined in the Memorandum. Among other risks,
the undersigned understands that the Shares are not freely tradable and that no
dividends are likely to be paid on the Shares at any time in the near future.


(c) Status of Undersigned:


(i) The undersigned has such knowledge, skill and experience in business,
financial and investment matters so that he is capable of evaluating the merits
and risks of an investment in the Shares. To the extent necessary, the
undersigned has retained at his own expense, and relied upon, appropriate
professional advice regarding the investment, tax and legal merits and
consequences of this Agreement and owning the Shares.


(ii) The undersigned represents that he has reviewed his financial condition and
commitments and that, based on such review, the undersigned is satisfied that he
(A) has adequate means of providing for his financial needs and possible
contingencies, (B) has no present or contemplated future need to dispose of all
or any of the Shares to satisfy any existing or contemplated undertaking, need
or indebtedness, (C) is capable of bearing the economic risk of the investment
in the Shares for the indefinite future, and (D) has assets or sources of income
which, taken together, are more than sufficient so that the undersigned could
bear the risk of loss of his entire investment in the Shares. The undersigned
agrees to furnish any additional information requested to assure compliance with
applicable federal and state securities laws in connection with the purchase and
sale of the Shares.


(d) Restrictions on Transfer or Sale of Common Stock:


(i) The undersigned is acquiring the Shares solely for his own beneficial
account, for investment purposes, and not with a view to, or for resale in
connection with, any distribution of such Shares. The undersigned understands
that the Shares have not been registered under the Securities Act or any State
Securities Laws because of exemptions provided for by Section 4(2) of the
Securities Act, Rules 505 and 506 of Regulation D under the Securities Act, and
limited offering exemptions under the State Securities Laws of each jurisdiction
in which the Shares will be offered. Certain of the foregoing exemptions depend
in part upon the investment intent of the undersigned and of the other
representations made by the undersigned in this Agreement. The undersigned
understands that the Company is relying upon the representations and agreements
contained in this Agreement (and any supplemental information) for the purpose
of determining whether this transaction meets the requirements for such
exemptions.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) The undersigned understands that the Shares are "restricted" under
applicable federal securities laws and that the Securities Act and the rules of
the Commission provide in substance that the undersigned may dispose of the
Shares only pursuant to an effective registration statement under the Securities
Act or an exemption therefrom (such as pursuant to Rule 144 under the Securities
Act),and the undersigned will carry (Piggy Back rights) and be included in any
and all registrations prior to Rule 144, and the undersigned understands that
the Company has no obligation or intention to register the Shares thereunder, or
to take action so as to permit sales pursuant to the Securities Act (including
Rule 144 thereunder). Accordingly, the undersigned understands that under the
Commission's rules, the undersigned may dispose of the Shares principally only
in "private placements" which are exempt from registration under the Securities
Act, in which event the transferee will acquire "restricted securities" subject
to the same limitations as in the hands of the undersigned. As a consequence,
the undersigned understands that he must bear the economic risks of the
investment in the Shares for an indefinite period of time.


(iii) The undersigned agrees: (A) that he will not sell, assign, pledge, give,
transfer or otherwise dispose of the Shares or any interest therein, or make any
offer or attempt to do any of the foregoing, except pursuant to a registration
of the Shares under the Securities Act and all applicable State Securities Laws
or in a transaction which, in the written opinion of counsel for the undersigned
satisfactory to the Company (which requirement may be waived by the Company upon
advice of counsel), is exempt from the registration provisions of the Securities
Act and all applicable State Securities Laws; (B) that the certificate for the
Shares will bear a legend making reference to the foregoing restrictions; and
(C) that the Company and any transfer agent for the Shares shall not be required
to give effect to any purported transfer of the Shares except upon compliance
with the foregoing restrictions.


(iv) The undersigned has not offered or sold any portion of his Shares and has
no present intention of reselling or otherwise disposing of any portion of his
Shares either currently or after the passage of a fixed or determinable period
of time or upon the occurrence or nonoccurrence of any predetermined event or
circumstance.


 
4

--------------------------------------------------------------------------------

 
 
6. Waiver, Amendment. Neither this Agreement nor any provisions hereof shall be
modified, changed, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.


7. Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by either
the Company or the undersigned without the prior written consent of the other
party.


8. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEVADA, REGARDLESS OF THE LAW THAT MIGHT
BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF LAW.


9. Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.


10. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which together shall be deemed to be one and the same agreement.


11. Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by registered or certified mail, return receipt requested, postage
prepaid:


(a) If to the Company, to it at the following address:


Players Network
4620 Polaris Avenue
Las Vegas, Nevada 89103
Attention: President


(b) If to the undersigned, to him at the address set forth on the signature page
hereto; or at such other address as either party shall have specified by notice
in writing to the other.


12. Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.


13. Indemnification. The undersigned acknowledges that he understands the
meaning and legal consequences of the representations, warranties, and covenants
set forth in Section 5 hereof and that the Company has relied and will rely upon
such representations, warranties and covenants. Therefore, he hereby agrees to
indemnify and hold harmless the Company and the officers, directors, controlling
persons and agents of the Company from and against any and all loss, claim,
damage, liability or expense, and any action in respect thereof, joint or
several, to which any such person may become subject, due to or arising out a
breach of any such representation, warranty, or covenant, together with all
reasonable costs and expenses (including attorneys' fees) incurred by any such
person in connection with any action, suit, proceeding, demand, assessment, or
judgment incident to any of the matters so indemnified against. Notwithstanding
the foregoing, however, no representation, warranty, acknowledgment, or
agreement made herein by the undersigned shall in any manner be deemed to
constitute a waiver of any rights granted to him under federal or state
securities laws.
 
 
5

--------------------------------------------------------------------------------

 
 
14. Survival. All representations, warranties and covenants contained in this
Agreement and the indemnification contained in Section 13 shall survive (i) the
acceptance of the subscription by the Company and (ii) the death or disability
of the undersigned.


15. Notification of Changes. The undersigned hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the closing of the
purchase of the Shares pursuant to this Agreement that would cause any
representation, warranty, or covenant of the undersigned contained in this
Agreement to be false or incorrect.


IN WITNESS WHEREOF, the undersigned has executed this Subscription


Agreement this 10th day of October, 2007.



 
/s/ Timothy Sean Shiah
   
Signature
 
 
     
Timothy Sean Shiah
   
Print Name
         
4491 Borreso Springs Way
   
Number and Street
         
Las Vegas, NV 89129
   
City, State and Zip
         
 
   
SS# or Tax ID
 


 
Accepted as of


October 11, 2007


Players Network


By /s/ Mark Bradley                         
Mark Bradley, President
 
 
6

--------------------------------------------------------------------------------

 
 